                             IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE AT KNOXVILLE

  UNITED STATES


  v.                                                                        No. 2:19-cr-96


  EARL McCOY


  ______________________________________________________________________________
       MOTION TO ADOPT A PORTION OF CODEFENDANT’S MOTION TO CONTINUE DOC. 413
  ______________________________________________________________________________
         Comes the Defendant, Earl McCoy, by and through undersigned counsel and hereby

  moves the Court to adopt the portion of Co-Defendant Leonard Motion to Continue pertaining

  to the Motion Deadline.

  In support of this motion, the Defendant avers:

         1. Undersigned counsel was only appointed to represent the Defendant in June of this

             year. As the Court is aware, the discovery in this case is voluminous and

             undersigned counsel has had significantly less time to prepare than counsel for other

             Defendants.

         2. Additionally, undersigned counsel’s ability to communicate with Mr. McCoy is

             impaired by the fact he is housed out of State in Abingdon, VA as well as by concerns

             related to the COVID-19 pandemic.




                                             Page 1 of 2

Case 2:19-cr-00096-JRG-CRW Document 419 Filed 08/21/20 Page 1 of 2 PageID #: 1080
         3. Given the time necessary to review the voluminous discovery, determine any

             motions that should be filed, and discuss them with Mr. McCoy, counsel moves to

             adopt the codefendant’s Motion to Continue as it pertains to the Motion Deadline.

         Respectfully submitted this 21st day of August 2020.




                                                 s/ Loretta G. Cravens
                                                Loretta G. Cravens, Esq. BPR 023576
                                                Cravens Legal
                                                P.O. Box 396
                                                Knoxville, TN 37901
                                                865-544-8929
                                                865-223-5253 (fax)
                                                loretta@cravenslegal.com

                                                 Attorney for Earl McCoy



                                        CERTIFICATE OF SERVICE

          I hereby certify that on August 21, 2020 a copy of the foregoing pleading was filed
  electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
  to all parties indicated on the electronic filing receipt. All other parties will be served by regular
  U.S. mail. Parties may access this filing through the Court’s electronic filing system.

         This 21st day of August 2020.

                                                         s/Loretta G. Cravens
                                                         LORETTA G. CRAVENS




                                                Page 2 of 2

Case 2:19-cr-00096-JRG-CRW Document 419 Filed 08/21/20 Page 2 of 2 PageID #: 1081
